 


109 HR 1087 IH: Northeastern North Carolina Heritage Area Study Act of 2005
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1087 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Butterfield introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To direct the Secretary of the Interior to conduct a study of the suitability and feasibility of establishing the Northeastern North Carolina Heritage Area in North Carolina, and for other purposes. 
 

1.Short titleThis Act may be cited as the Northeastern North Carolina Heritage Area Study Act of 2005. 
2.StudyThe Secretary of the Interior, in consultation with appropriate State historic preservation officers, State historical societies, and North Carolina’s Northeast Partnership, and other appropriate agencies shall conduct a study regarding the suitability and feasibility of designating the study area described in section 3 as the Northeastern North Carolina Heritage Study Area. The study shall include analysis, documentation, and determination regarding whether the study area—
(1)has an assemblage of natural, historic, and cultural resources that together represent distinctive aspects of American heritage worthy of recognition, conservation, interpretation, and continuing use, and are best managed through partnerships among public and private entities and by combining diverse and sometime noncontiguous resources and active communities;
(2)reflects traditions, customs, beliefs, and folklife that are a valuable part of the national story;
(3)provides outstanding opportunities to conserve natural, historic, cultural, or scenic features;
(4)provides outstanding recreational and educational opportunities;
(5)contains resources important to the identified theme or themes of the study area that retain a degree of integrity capable of supporting interpretation;
(6)includes residents, business interests, nonprofit organizations, and local and State governments that are involved in the planning, have developed a conceptual financial plan that outlines the roles of all participants including the Federal Government), and have demonstrated support for the concept of a national heritage area;
(7)has a potential management entity to work in partnership with residents, business interests, nonprofit organizations, and local and State governments to develop a national heritage area consistent with continued local and State economic activity; and
(8)has a conceptual boundary map that is supported by the public.
3.Boundaries of the study areaThe study area referred to in section 2 shall be comprised of the counties of Beaufort, Bertie, Camden, Chowan, Currituck, Dare, Gates, Halifax, Hertford, Hyde, Martin, Northampton, Pasquotank, Perquimans, Tyrrell, and Washington, North Carolina.
4.ReportNot later than 3 fiscal years after the date on which funds are first made available for this Act, the Secretary of the Interior shall submit to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the findings, conclusions, and recommendations of the study. 
 
